It is noted that counsel for defendants, in written application for rehearing, has drawn certain inferences from the wording of a portion of the Court's opinion on original hearing which are clearly erroneous. The particular paragraph of the opinion to which reference is made is the one in which we stated that the question of the existence of personal liability was neither a controlling nor even a pertinent influence in *Page 568 
the negotiation of the loan by the defendants.
The only clear implication in this statement, and the only one which the Court intended to be found therein, was that the loan was negotiated by the defendants for the primary purpose of acquiring funds for the expansion of the poultry business in which the defendant, Robert D. Elston, was engaged at the time. This fact was made exceedingly clear, or so we thought in an earlier reference in the opinion of this Court in which we said: "The defendant, Robert D. Elston, at the time referred to, was engaged in the business of poultry raising in Bossier Parish. Interested by information as to the government's program in making advances for financing this nature of undertaking, young Elston made inquiry as to the details."
With reference to this point the Court was not dealing in assumptions nor was it travelling outside of the record but rather it was basing its conclusion upon the testimony of the defendants, and any inferences by defendants' counsel as to any hidden meaning in the Court's observation are unwarranted.
The application for rehearing is denied.
KENNON, J., absent.